Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6, 9-16, 18-20, 23 and 24 are pending. 
Claims 1-6, 9-16, 18-20, 23 and 24 are allowed.
Claims 7, 8, 17, 21 and 22 are cancelled.
Examiner's Comments
Please see the attached document dealing with the applicant's claims submitted on 05/05/2022 as part of after final program. Please enter the claims (see the
"OK to enter" Stamp).
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 12 and 18 the primary reason for allowance is the inclusion of “performing ranking, by the scheduling server, in a descending order of the priority values of the at least one candidate host machine in the respective dimensions of the at least one candidate host machine, to generate a candidate host machine list; selecting, by the scheduling server, a preset quantity of top candidate host machines in the candidate host machine list, to generate a candidate host machine target list; deducting, by the scheduling server, a resource requirement of the to-be-created VM from candidate host machines in the candidate host machine target list one by one according to rankings in the descending order of the candidate host machines in the candidate host machine target list, to obtain remaining resources of the candidate host machines” in conjunction with the rest of the limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196